663 S.E.2d 311 (2008)
STATE of North Carolina
v.
Devozeo Demontra PERSON.
No. 2A08.
Supreme Court of North Carolina.
June 12, 2008.
Roy Cooper, Attorney General, by K.D. Sturgis, Assistant Attorney General, for the State-appellant.
Kevin P. Tully, Public Defender, by Julie Ramseur Lewis, Assistant Public Defender, for defendant-appellee.
PER CURIAM.
For the reasons given in the dissenting opinion, we reverse the decision of the Court of Appeals as to the appealable issue of right, that is whether defendant is entitled to a new trial on the charge of first-degree rape by acting in concert. As to that matter, the Court of Appeals is instructed to reinstate the judgment of the trial court. The remaining issues addressed by the Court of Appeals are not properly before this Court and its decision as to these issues remains undisturbed.
REVERSED IN PART.